


Exhibit 10.12




Westmoreland Coal Company
2014 Equity Incentive Plan
Performance Vested Restricted Stock Unit Agreement
This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Westmoreland Coal Company, a
Delaware corporation (the “Company”) and _________________________ (the
“Grantee”).
WHEREAS, the Company has adopted the 2014 Equity Incentive Plan (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
SECTION 1.  GRANT OF RESTRICTED STOCK UNITS.
1.1Pursuant to the Plan, the Company hereby issues to the Grantee on the Grant
Date an Award for a target number of ___________ [NUMBER] Restricted Stock Units
(the “Restricted Stock Units” or “RSUs”). Each Restricted Stock Unit represents
the right to receive one share of Common Stock, subject to the terms and
conditions set forth in this Agreement and the Plan. The number of Restricted
Stock Units that the Grantee actually earns for the Performance Period (up to a
maximum number of ___________ [NUMBER]) will be determined by the level of
achievement of the Performance Goals described on Exhibit A to this Agreement
(the “Performance Goals”). Capitalized terms that are used but not defined
herein have the meaning ascribed to them in the Plan.
1.2The Restricted Stock Units shall be credited to a separate account maintained
for the Grantee on the books and records of the Company (the “Account”). All
amounts credited to the Account shall continue for all purposes to be part of
the general assets of the Company.
SECTION 2.  PERFORMANCE PERIOD
2.1For purposes of this Agreement, the term “Performance Period” shall be the
period commencing on [DATE] and ending on [DATE].
SECTION 3.  PERFORMANCE GOALS
3.1The number of RSUs earned by the Grantee for the Performance Period will be
determined at the end of the Performance Period based on the level of
achievement of the Performance Goals. All determinations of whether Performance
Goals have been achieved, the number of RSUs earned by the Grantee, and all
other matters related to this Award shall be made by the Committee in its sole
discretion.
3.2Promptly following completion of the Performance Period (and no later than
thirty (30) days following the end of the Performance Period), the Committee
will review and

Employee / Stock Settled / Performance Vested

--------------------------------------------------------------------------------




certify in writing (a) whether, and to what extent, the Performance Goals have
been achieved, and (b) the number of RSUs that the Grantee shall earn, if any,
subject to compliance with the requirements of Section 5. Such certification
shall be final, conclusive and binding on the Grantee, and on all other persons,
to the maximum extent permitted by law.
SECTION 4.  CONSIDERATION.
The grant of the Restricted Stock Units is made in consideration of the services
to be rendered by the Grantee to the Company.
SECTION 5.  VESTING.
5.1Except as otherwise provided herein, the RSUs are subject to forfeiture until
they vest. The RSUs will vest and become nonforfeitable on the last day of the
Performance Period, to the extent that the Performance Goals are determined by
the Committee to have been achieved, and provided that the Grantee remains in
Continuous Service through such date. The number of RSUs that vest will be
rounded up to the nearest whole number.
5.2The foregoing paragraph notwithstanding, if the Grantee’s Continuous Service
terminates as a result of the Grantee’s death, or Disability, the Grantee will
vest on such date in a pro rata portion of the Target Award calculated by
multiplying the Target Award by a fraction, the numerator of which equals the
number of days that the Grantee was employed during the Performance Period and
the denominator of which equals the total number of days in the Performance
Period.
5.3The foregoing vesting schedule notwithstanding, if the Grantee leaves the
Company upon a “Qualifying Retirement,” the unvested Restricted Stock Units
shall vest in accordance with the below provisions. “Qualifying Retirement”
means separation from the Company by the Grantee after the Grantee reaches the
age of 62 with a minimum of 5 years’ service, with 50% accelerated vesting when
the Grantee retires after reaching minimum requirements and 100% accelerated
vesting when the Grantee retires after reaching a combined age and service of 75
(e.g., age 65 with 10 years of service). The Company will pro-rate payout
starting at age 62 with five years of service up to the 100% payout based upon
the combined age and service of the Grantee above the minimum requirements. In
order to have a “Qualifying Retirement,” the Grantee must be separated from the
Company. For a grant to be accelerated, separation from the Company pursuant to
retirement must occur at least 6 months after the date of grant. Although the
service condition will be treated as satisfied upon Qualifying Retirement,
payout, if any, will be paid out at the end of the three-year period described
in Section 2, with the payout determined based on the final performance
determination. No payout shall be made if the Company does not achieve the
performance threshold.
5.4The foregoing vesting schedule notwithstanding, if a Change in Control occurs
and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within twelve (12) months following the Change in Control, the Grantee will vest
on the date of termination in a pro rata portion of the Target Award calculated
by

2

--------------------------------------------------------------------------------




multiplying the Target Award by a fraction, the numerator of which equals the
number of days that the Grantee was employed during the Performance Period and
the denominator of which equals the total number of days in the Performance
Period
SECTION 6.  RESTRICTIONS.
Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the Restricted Stock Units are settled
in accordance with Section 6, the Restricted Stock Units or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock
Units or the rights relating thereto shall be wholly ineffective and, if any
such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.
SECTION 7.  RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS.
7.1The Grantee shall not have any rights of a shareholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock.
7.2Upon and following the settlement of the Restricted Stock Units, the Grantee
shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).
SECTION 8.  SETTLEMENT OF RESTRICTED STOCK UNITS.
8.1Payment in respect of the RSUs earned for the Performance Period shall be
made in shares of Common Stock and shall be issued to the Grantee as soon as
practicable following the vesting date. The Company shall (a) issue and deliver
to the Grantee the number of shares of Common Stock equal to the number of
vested RSUs, and (b) enter the Grantee’s name on the books of the Company as the
shareholder of record with respect to the shares of Common Stock delivered to
the Grantee.
8.2Notwithstanding the previous paragraph, in accordance with the Plan, the
Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock Units. Any
deferral election must be made in compliance with such rules and procedures as
the Committee deems advisable.
8.3If the Grantee is deemed a “specified employee” within the meaning of Section
409A of the Code, as determined by the Committee, at a time when the Grantee
becomes eligible for settlement of the RSUs upon his “separation from service”
within the meaning of Section 409A of the Code, then to the extent necessary to
prevent any accelerated or additional tax under Section 409A of the Code, such
settlement will be delayed until the earlier of: (a) the date that is six months
following the Grantee’s separation from service and (b) the Grantee’s death.

3

--------------------------------------------------------------------------------




SECTION 9.  NO RIGHT TO CONTINUED SERVICE.
Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.
SECTION 10.  ADJUSTMENTS.
If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by of the Plan.
SECTION 11.  TAX LIABILITY AND WITHHOLDING.
11.1The Grantee shall be required to pay to the Company, and the Company shall
have the right to deduct from any compensation paid to the Grantee pursuant to
the Plan, the amount of any required withholding taxes in respect of the
Restricted Stock Units and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:
a.
tendering a cash payment.

b.
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.

c.
delivering to the Company previously owned and unencumbered shares of Common
Stock.

11.2Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.
SECTION 12.  MISCELLANEIOUS PROVISIONS
12.1Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall

4

--------------------------------------------------------------------------------




be issued or transferred unless and until any then applicable requirements of
state and federal laws and regulatory agencies have been fully complied with to
the satisfaction of the Company and its counsel.
12.2Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the Secretary of the Company at
the Company’s principal corporate offices. Any notice required to be delivered
to the Grantee under this Agreement shall be in writing and addressed to the
Grantee at the Grantee’s address as shown in the records of the Company. Either
party may designate another address in writing (or by such other method approved
by the Company) from time to time.
12.3Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.
12.4Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.
12.5Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be amended from time to time are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail. Defined terms included within but not
defined have the meaning assigned to them in the Plan.
12.6Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement will be binding upon the Grantee and the
Grantee’s beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock Units may be transferred by will or the laws of descent or
distribution.
12.7Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.
12.8Discretionary Nature of Plan. The Plan is discretionary and may be amended,
cancelled or terminated by the Company at any time, in its discretion. The grant
of the Restricted Stock Units in this Agreement does not create any contractual
right or other right to receive any Restricted Stock Units or other Awards in
the future. Future Awards, if any, will be at the sole discretion of the
Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.
12.9Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the Restricted Stock Units, prospectively or retroactively; provided,
that, no such

5

--------------------------------------------------------------------------------




amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.
12.10Section 162(m). All payments under this Agreement are intended to
constitute “qualified performance-based compensation” within the meaning of
Section 162(m) of the Code. This Award shall be construed and administered in a
manner consistent with such intent.
12.11Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.
12.12No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
Units is not part of his or her normal or expected compensation for purposes of
calculating any severance, retirement, welfare, insurance or similar employee
benefit, except to the extent required under the terms of any qualified pension
plan.
12.13Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Agreement transmitted
by facsimile transmission, by electronic mail in portable document format
(.pdf), or by any other electronic means intended to preserve the original
graphic and pictorial appearance of a document, will have the same effect as
physical delivery of the paper document bearing an original signature.
12.14Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.



6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Westmoreland Coal Company
 
 
 
By: _____________________


Name:
Title:



 
[EMPLOYEE NAME]
 
 
 
By: _____________________


Name:




7